Tolman, J.
— This action was instituted by respondent, as receiver, to set aside an alleged fraudulent conveyance and subject certain property to tbe claims of creditors. From a judgment granting the relief sought, appellants, who were defendants below, have appealed'.
A number of judgments were recovered against the community composed of the appellants Gr. J. Anderson and wife, and thereafter supplemental proceedings were begun upon one of the judgments in accordance with Rem. Comp. Stat., §613 et seq. [P. C. §7927]. In the course of these proceedings, under the direct authority of §640, Rem. Comp. Stat. [P. C. §7954], respondent was appointed as receiver, without other notice to the judgment debtors than the service of the order to attend and submit to the examination. By demurrer and by affirmative answer, appellants attacked the appointment of respondent as receiver on the ground that such appointment was made without prior notice to them, and that respondent is disqualified to act as receiver in this matter because of having been an attorney for one of the judgment creditors. These questions could and should have been raised directly by an appeal from the order appointing the receiver, and the present attempt to raise them as a defense to the action brought by the receiver, after his appointment and qualification, is a collateral attack which cannot, under elemental rules, be now considered. Moreover, the appointment as made is expressly authorized by the statute, and like action in a similar case was upheld by this court in Smith v. Weed, 75 Wash. 452, 134 Pac. 1070. Respondent was not an attorney for the creditor in the case in which the *32appointment was made, and if he were an attorney for one of the other judgment creditors, no reason is pointed out why that fact should disqualify him.
The main defense below and here, tfiat the transfer complained of was made in good faith, and that the deed by which it was effected was given to supply the place of a previous deed made seventeen years before, never recorded, and subsequently destroyed by fire, involves questions of fact only. We have studied the evidence as brought here and are convinced that it supports the conclusions reached by the trial court as shown by its judgment, which judgment is therefore affirmed.
Main, C. J., Fullerton, Parker, and Pemberton, JJ., concur.